Name: Council Decision (EU) 2018/1195 of 16 July 2018 on the signing, on behalf of the European Union, of a Protocol to the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) regarding the international regular and special regular carriage of passengers by coach and bus (Text with EEA relevance.)
 Type: Decision
 Subject Matter: organisation of transport;  international affairs;  European construction;  land transport
 Date Published: 2018-08-23

 23.8.2018 EN Official Journal of the European Union L 214/3 COUNCIL DECISION (EU) 2018/1195 of 16 July 2018 on the signing, on behalf of the European Union, of a Protocol to the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) regarding the international regular and special regular carriage of passengers by coach and bus (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Council Decision 2002/917/EC (1), the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) (2) was concluded, on behalf of the Union, on 3 October 2002 and entered into force on 1 January 2003 (3). (2) On 5 December 2014, the Council authorised the Commission to open negotiations for a Protocol to the Interbus Agreement (the Protocol) with the Republic of Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Republic of Moldova, Montenegro, Republic of Turkey and Ukraine. (3) The negotiations were successfully concluded during the meeting of the Contracting Parties to the Interbus Agreement on 10 November 2017. (4) The Protocol should facilitate the provision of regular and special regular services between the Contracting Parties to the Interbus Agreement and hence give rise to improved passenger transport links between them. (5) As regards general rules, notably the operation of the Joint Committee, and in order to facilitate its application, the draft Protocol largely mirrors the rules established in the Interbus Agreement. (6) In order for its benefits not to be excessively delayed and similarly to what the Interbus Agreement stipulates, the Protocol provides for its entry into force, for the Contracting Parties that have approved or ratified it, when four Contracting Parties, including the Union, have approved or ratified it. (7) Therefore, the Protocol should be signed on behalf of the Union, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol to the Agreement on the international occasional carriage of passengers by coach and bus (Interbus Agreement) regarding the international regular and special regular carriage of passengers by coach and bus is hereby approved on behalf of the Union, subject to its conclusion (4). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 July 2018. For the Council The President J. BOGNER-STRAUSS (1) Council Decision 2002/917/EC of 3 October 2002 on the conclusion of the Interbus Agreement on the international occasional carriage of passengers by coach and bus (OJ L 321, 26.11.2002, p. 11). (2) OJ L 321, 26.11.2002, p. 13. (3) OJ L 321, 26.11.2002, p. 44. (4) The text of the Protocol will be published together with the decision on its conclusion.